OVERSTREET, MURRAY W., Associate Judge.
Estelle Rosenbaum sued Philip Rosen-baum for divorce in the Circuit Court of Broward County, Florida, and final decree of divorce was awarded to plaintiff on December 20, 1960, in which custody of the minor child of the parties, Terryl Rosenbaum, was awarded to plaintiff. Subsequently, Estelle Rosenbaum was remarried to Fredric J. Hodkin. Estelle (Rosenbaum) Hod-kin died on November 26, 1965, and Terryl Rosenbaum continued to reside with Fredric J. Hodkin. On January 10, 1966, Philip Ro-senbaum filed petition to modify the decree by granting him custody of said minor child. Hodkin resisted, hearings were held, testimony was taken, and on September 12, 1966, order was entered by the lower court denying the petition for modification, awarding custody of Terryl to Hodkin, terminating support payments and requiring Rosenbaum and Hodkin to pay their own costs, except the court reporter bill which was assessed equally against each. From said order, Hodkin has appealed and seeks reversal of the lower court for the termination of support payments and failure to assess as costs against Rosenbaum the fees of the psychiatrists who testified for appellant. It is apparent from the recitals and findings in the order that the judge of the lower court based his ruling upon the testimony of the witnesses who appeared before him. None of said testimony has been incorporated in the record which is before this court so that it could be reviewed. Without it this court must indulge in the presumption of correctness of the order of the lower court and affirm same. Trustees of the Internal Improvement Fund of State of Fla. v. Toffel, Fla.App.1962, 145 So.2d 737; Dixon v. Davis, Fla.App.1963, 155 So.2d 189.
Affirmed.
CROSS and REED, JJ., concur.